Citation Nr: 1426785	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  10-36 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for degenerative disc disease of the lumbar spine with arthritis, to include as secondary to service-connected low back strain.

2.  Entitlement to service connection for service connection for degenerative disc disease of the lumbar spine with arthritis, to include as secondary to service-connected low back strain.

3.  Entitlement to service connection for damaged nerve root of the left lower back.  


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel




INTRODUCTION

The Veteran served on active duty from February 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his August 2010 substantive appeal (VA Form 9), the Veteran requested a personal hearing before a Veterans Law Judge.  This hearing was scheduled for April 2013, but the Veteran did not attend.  As no further communication from the Veteran with regard to a hearing has been received, the Board considers his request for a hearing to be withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2013).

The issues of entitlement to service connection for degenerative disc disease of the lumbar spine with arthritis and nerve root damage of the left lower back are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A January 2007 rating decision denied a claim to reopen a previously denied claim seeking service connection for degenerative disc disease of the lumbar spine with arthritis, no new and material evidence was submitted within the appeal period, and the decision was not appealed.

2. Evidence received since the January 2007 rating decision is new, relates to an unestablished fact necessary to grant the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an degenerative disc disease of the lumbar spine with arthritis.  



CONCLUSIONS OF LAW

1. The January 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2. Evidence submitted to reopen the claim of entitlement to service connection for degenerative disc disease of the lumbar spine with arthritis is both new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.156, 3.159, 3.326 (2013).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims. See, e.g., Bernard v. Brown, 4 Vet. App. 384   (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

The Veteran contends that he suffers from degenerative disc disease of the lumbar spine that was incurred in his military service or caused by his service-connected low back strain.  A January 2007 rating decision denied a claim to reopen the previously denied claim on the basis that no new and material evidence had been submitted.    

The Veteran filed a timely notice of disagreement with the January 2007 rating decision, and a statement of the case was issued.  However, the next communication from the Veteran as to this issue was received in May 2008, outside the appeal period for the January 2007 rating decision.  In addition, no new and material evidence was received within a year of that decision.  Therefore, it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013), see also 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade, 24 Vet. App. at 120.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The original claim for service connection for degenerative disc disease of the lumbar spine was denied in an August 1990 rating decision, appealed to the Board, and denied in a Board decision issued in March 1992.  The basis for this denial was that the degenerative disc disease of the lumbar spine was not shown to have been present in service or within one year of service, or to be causally or etiologically related to the Veteran's service-connected low back strain.  The January 2007 rating decision denied the claim to reopen the previously denied claim on the basis that no new evidence had been received that established a relationship between the degenerative disc disease and service or the service-connected disability.

Since the January 2007 rating decision, additional evidence has been received in the form of VA treatment notes, lay statements, and records related to the Veteran's application for disability benefits from the Social Security Administration (SSA).  The Board determines that recently obtained treatment records constitute new and material evidence in that the Veteran's rheumatologist notes back pain since an injury in the 1970s.  This evidence is new in that it was not of record prior to the January 2007 rating decision and also is documented by a physician new to the Veteran in 2010.  It is material as it goes to an unestablished fact necessary to grant the claim, that is a relationship between the disability and service,  and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for degenerative disc disease of the lumbar spine with arthritis.

Thus, the Board determines that new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for degenerative disc disease and arthritis of the lumbar spine.has  been received.  Therefore, the claim to reopen the claim for service connection for degenerative disc disease of the lumbar spine with arthritis is granted.


ORDER

New and material evidence having been received, the claim for service connection for degenerative disc disease of the lumbar spine with arthritis is reopened, and to that extent, the appeal is granted.





REMAND

The Board's review of the record indicates that a remand is necessary to allow for further development of the record.  Generally, when the Board reopens a claim that the RO did not, the case must be remanded for RO consideration.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  The RO declined to reopen the Veteran's claim for service connection for  degenerative disc disease of the lumbar spine with arthritis; thus, as the Board herein reopened the claim, the issue must be remanded for the RO to contemplate the claim on the merits.  Further, the Veteran has not been afforded a VA examination to assess the etiology of his degenerative disc disease of the lumbar spine with arthritis or his left lower back nerve disability.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. 38 C.F.R. § 3.159 ; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As these elements are each met, the appeal must be remanded so that a VA examination may be scheduled.  The Board finds that a remand is necessary to afford the Veteran a VA examination with respect to the etiology of these disabilities.  

In addition, the record demonstrates that the Veteran receives treatment at the Bay Pines VA Medical Center, but the most recent treatment note is dated in January 2014.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).  Therefore, all VA treatment notes for the Veteran from that facility dated from January 2014 to the present should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).


Accordingly, the case is REMANDED for the following action:

1. Associate with the file all VA treatment records for the Veteran from the Bay Pines VAMC and all associated outpatient clinics dated from January 2014 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

3. Schedule the Veteran for the appropriate VA examination to assess the etiology of his  degenerative disc disease of the lumbar spine with arthritis and the existence and etiology of his damaged nerve root of the left lower back.  The claims file must be made available for review, and the examination report should reflect that such review occurred.  Upon review of the record, the examiner should respond to the following:  

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's degenerative disc disease of the lumbar spine with arthritis is etiologically a result of a disease, incident, or injury during service, or is otherwise related to service? 

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's degenerative disc disease of the lumbar spine with arthritis is causally or etiologically a result of his low back strain?

c. Is it at least as likely as not (50 percent or greater probability) that the Veteran's degenerative disc disease of the lumbar spine with arthritis has been chronically aggravated, (i.e., permanently increased in severity beyond its normal progression), as a result of his low back strain?
d. Does the Veteran have a diagnosed left lower back nerve disability? 

e. If so, is it at least as likely as not (50 percent or greater probability) that any diagnosed left lower back nerve disability is etiologically a result of a disease, incident, or injury during service, or is otherwise related to service? 

f. Is it at least as likely as not (50 percent or greater probability) that any diagnosed left lower back nerve disability is causally or etiologically a result of his low back strain or degenerative disc disease of the lumbar spine with arthritis?

g. Is it at least as likely as not (50 percent or greater probability) that any diagnosed left lower extremity nerve disability has been chronically aggravated, (i.e., permanently increased in severity beyond its normal progression), as a result of his low back strain or degenerative disc disease of the lumbar spine with arthritis?

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion advanced must          be provided. 

4.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claims.  See 38 C.F.R. 
§§ 3.158, 3.655 (2013).

5.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


